Citation Nr: 1008296	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral fungal 
infection of the feet.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1958 until 
December 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The Board previously considered this appeal in March 2008 and 
denied the appeal.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in January 2009, the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's March 2008 decision. The 
terms of the Joint Motion for Remand were incorporated by the 
Court in its Order, and are thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The case was subsequently returned to the Board for appellate 
review.

After considering the Joint Motion, the Board finds that 
additional development is necessary.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Joint Motion for Remand indicated that the Board failed to 
provide adequate reasons and bases in its decision.  The 
Joint Motion for Remand also noted that the Board should 
consider obtaining a VA examination.  Specifically, the Joint 
Motion indicated the Board failed to adequately consider the 
Veteran's reported complaints and history under Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination or medical opinion be obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is evidence of a current 
disability of a fungus infection as reflected in VA 
outpatient treatment records.  Additionally, as noted by the 
Joint motion, the Veteran has provided lay testimony of 
symptoms during service and specifically testified at the 
September 2005 RO hearing that his feet were constantly wet 
during service.  The record also includes a December 2005 VA 
record suggesting, without a rationale, that the fungal 
condition was related to athlete's foot during service.  As 
such, the Veteran has met the criteria of 38 C.F.R. § 3.159 
and a VA examination should be obtained. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the Veteran has a claim for service connection for a 
bilateral fungal infection of the feet pending, the Board 
cannot proceed with the TDIU claim until there has been final 
adjudication of the Veteran's other claim.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the Veteran's 
claims of entitlement to service connection for a bilateral 
fungal infection of the feet.

Accordingly, the case is REMANDED for the following action:

1. The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any a bilateral 
fungal infection of the feet that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

Whether any currently diagnosed fungal 
infection of the feet is at least as 
likely as not (at least a 50 percent 
probability) causally or etiologically 
related to any incident of the Veteran's 
active service.  In providing this 
opinion, the examiner shall comment on the 
Veteran's subjective history.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim for service 
connection for a bilateral fungal 
infection of the feet should again be 
reviewed by the RO on the basis of the 
additional evidence.  

3.  After adjudicating the claim for 
service connection for a fungal infection 
of the feet the RO/AMC shall readjudicate 
the claim for TDIU.  In doing so, the 
RO/AMC shall conduct any additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


